Exhibit 10.1

SCAN BASED TRADING AGREEMENT

This Scan Based Trading Agreement (“Agreement”) is entered into effective as of
the effective date set forth on the signature page hereof (the “Effective Date”)
by and among Dolgencorp, LLC; DG Strategic VII; Dolgen Midwest, LLC; Dolgen
California, LLC; Dolgencorp of New York, Inc.; Dolgencorp of Texas, Inc.; DG
Retail, LLC and Dollar General Partners (each a “Retailer”), each with offices
at 100 Mission Ridge, Goodlettsville, Tennessee 37072 and Vapor Corp., a Nevada
Corporation, with offices at 3001 Griffin Road, Dania Beach, FL 33312
(“Vendor”).

Background

Each Retailer operates a network of Dollar General® branded discount retail
stores, including newly opened or acquired retail stores, but excluding any
Stores in Minnesota, New Jersey, and Vermont (the “Stores”) in which a variety
of merchandise is sold from a fixture (“Front-End Fixtures”) located near the
check-out counters of each Store that participates in Retailer’s front-end
fixture program (the “Program”). Notwithstanding the foregoing, if any laws,
rules, regulations, or ordinances are currently in effect in any jurisdiction,
are subsequently enacted or amended relating to or in any way affecting the
merchandise contemplated by this Agreement, Retailer may exclude Stores in
locations governed by such laws, rules, regulations or ordinances. Vendor is a
supplier of merchandise that is among the categories of merchandise sold in the
Stores. Subject to the terms and conditions of this Agreement, the parties
desire that Vendor sell certain products to each Retailer for resale in the
Stores operated by such Retailer on a “Scan Based Trading” or “SBT” basis
pursuant to which Vendor shall retain title and risk of loss to such products
until such time as they are sold through the Retailer’s point-of-sale system to
the retail customer. Further, the parties desire that the merchandise supplied
by Vendor shall be included in the Program and be offered for sale from (i) the
number of Front-End Fixtures identified in Exhibit A attached hereto, and
(ii) additional Front-End Fixtures installed in certain new Stores opened by
Retailer during the term of this Agreement. An entity within the definition of
Retailer shall be bound to this Agreement to the extent of the Stores operated
by such entity; in no event will any such entity be jointly and severally liable
for the obligations or liabilities of another such entity.

1. Sale and Delivery of Products. Subject to the terms and conditions of this
Agreement, Vendor shall sell and deliver to Retailers the products mutually
agreed to by the parties from time to time (“Products”) at prices mutually
agreed to in writing by the parties from time to time.

1.1 Product & Price Implementation (EDI 832 – Product Catalog & Costs;
Approval). Once the parties agree on the item(s) and related pricing that will
be deemed Products for purposes of this Agreement, the parties agree to
implement such information in Retailer’s systems in accordance with the
following procedures (as may be amended from time to time upon mutual written
agreement of the parties): No less than twenty (20) days prior to the agreed
upon effective date for the implementation of any Product and/or related
pricing, Vendor shall submit, via Retailer’s electronic data interchange system,
an EDI transaction 832 (in a form and format reasonably defined by Retailer) for
acceptance and approval. In the event that Retailer agrees with and approves of
the information in the EDI 832 transmission, it shall notify Vendor via EDI
transaction 832. To the extent that Vendor does not receive approval of any
Product or pricing from Retailer (regardless of whether an express rejection is
sent to Vendor), the applicable Product and/or related pricing shall not be
effective. In the event that an item not previously provided by Vendor to
Retailer as a Product pursuant to this Agreement is not accepted by Retailer as
provided in this paragraph, Vendor shall not provide such item to Retailer, and
Retailer shall have no payment or other obligation with respect to such item. In
the event that a price change for a Product that has previously been provided by
Vendor to Retailer pursuant to this Agreement is not accepted by Retailer as
provided in this paragraph, the most recent accepted price will remain in
effect.



--------------------------------------------------------------------------------

1.2 Delivery of Products; Merchandising.

Vendor is responsible for keeping the Distribution Centers adequately stocked
with Products at all times. Subject to the terms and conditions of this
Agreement, Vendor desires to deliver Products to all of Retailer’s Distribution
Centers via pre-paid freight trailer shipments. Vendor acknowledges and agrees
that Retailer will transport (method of transport to be decided in Retailer’s
sole discretion) the Products to the Stores. In the event that Retailer’s
Distribution Centers or Store personnel notice any damaged, out-of-date or other
non-saleable Products, the Vendor shall be contacted for a return authorization
at its sole expense. The Vendor shall have 24 hours (one business day) to comply
with this request for a return authorization of the Products and to see that
corresponding replacement Product is delivered to the applicable Dollar General
Distribution Center or Store (at Vendor’s sole expense).

All Products delivered must fit in the fixture area (or if no fixtures, in the
floor area) designated by Retailer for the applicable Store; provided, however,
that with the prior approval of Retailer, Vendor may deliver extra Products to
be held in the Store Manager’s office in a locked and secure location.

New Product Introduction Procedures for Vapor-Corp sales.

Phase 1 – Telephone Audit Procedure to occur 30 days following planogram set:

Vendor may utilize a third party vendor which has been pre-approved by Retailer
to perform a Telephone Retail Audit 30 days after the planogram set date, for
zero sale Stores to ensure Product has been received and properly displayed.

Phase 2 – In-Store Retail Audit Procedure to occur 60 days following planogram
set date:

Vendor may utilize a third party vendor which has been pre-approved by Retailer
to perform an In-Store Retail Audit, 60 days after planogram set date during
normal business hours and in a manner that minimizes interference with business
operations for any Stores that continue to report zero sales following the
performance of the Phase 1 Telephone Audit Procedure.

1.3 Planogram Reset. Vendor shall, at its sole expense, commence a planogram
reset in each Store in which Products will be carried as mutually agreed upon by
the parties. Planogram reset shall include, without limitation, signage and any
other materials necessary to display and sell the Products, fully implementing
new planogram, producing and setting up signage as directed by each Retailer,
and such other tasks as the parties may agree. An example of a planogram for the
Products is attached hereto as Exhibit B. Retailer reserves the right to change
any planogram at any time in its sole discretion. Vendor shall perform all
planogram reset services during each Store’s normal business hours and in a
manner that minimizes interference with the business operations of each such
Store. Upon arrival at each Store, Vendor shall check-in with the manager (or
highest ranking employee if the manager is not available) of the Store and
present identification acceptable to such Store personnel.

1.4 Ongoing Store Support. Vendor shall, at its sole expense, perform planogram
“clean-up” and maintenance services with respect to the Products at each Store
as mutually agreed upon by the parties. Clean-up services shall include, without
limitation, management of in-stock levels, removing damaged Products,
straightening of Products, and such other tasks as the parties may agree and
shall occur at least once per year. Notwithstanding the foregoing, Vendor shall
visit Stores more frequently as may be reasonably required to keep Products for
such Stores at a chain-wide weekly minimum in-stock level of ninety-percent
(90%) based on the total number of Products that may be placed in a Fixture.
Vendor also shall provide ongoing support by providing a toll free number for
Store managers to alert Vendor of any Product issues. Vendor shall perform all
ongoing support during each Store’s normal business hours and in a manner that
minimizes interference with the business operations of each such Store. Upon
arrival at each Store, Vendor shall check-in with the manager (or highest
ranking employee if the manager is not available) of the Store and present
identification acceptable to such Store personnel.



--------------------------------------------------------------------------------

1.5 Product Placement. During the term and subject to the terms and conditions
of this Agreement, Retailer agrees to dedicate the amount of space indicated on
Exhibit A for the number of Front-End Fixtures identified on Exhibit A to the
sale of the Products. The parties acknowledge that the Program includes
Front-End Fixtures consisting of sixteen general sizes (Cannon H Large, Cannon H
Medium, Cannon H Small, Cannon Combo, Alt 1, 2, 3, CCS 1 Walk-Up, CCS 2 Walk-up.
CCS 3 Walk-up, CCS Candy Island, Lane  3/4-A, Lane 3/4B, Market Store A, Market
Store B, Market Store C, Market Store D and Market Store E) and that Vendor’s
Products may not be offered for sale from all sixteen sizes – Exhibit A
indicates the expected number of each size of Front-End Fixtures from which
Vendor’s Products will be offered for sale at the Stores open as of the
Effective Date of this Agreement, each relocated and/or remodeled Store and each
new Retailer Store opened during the term of this Agreement; provided, however
that in the case of new, relocated and/or remodeled Stores the amount of space
dedicated to Products provided by or on behalf of Retailer shall depend upon the
size of the Front-End Fixture installed in the applicable Store. The Products
will be initially placed on the Front-End Fixtures listed on Exhibit A. The
Vendor Products to be placed on the Front-End Fixtures shall be mutually
determined by the parties from time to time. Retailer will determine the
locations on the Front-End Fixtures where the Vendor Products will be offered
for sale.

1.7 Title and Risk of Loss.

1.7.1 Product. Title and risk of loss to each Product, regardless of the cause
of the loss, including, without limitation, loss attributable to (i) fire,
flood, wind or other natural disasters, (ii) theft or physical destruction
(shrink), (iii) any issues which occur during the storage of the Products at
Retailer’s Distribution Centers, or (iv) any issues which arise during the
transportation to and from the Retailer Distribution Centers to the Stores,
shall remain with Vendor until such time as such Product is scanned at
Retailer’s point-of-sale system in connection with a retail sale of such
Product.

1.7.2 Title to Front –End Fixtures. The Front-End Fixtures shall at all times
remain the sole property of Retailer, and Vendor shall have no right, title or
interest in the Front-End Fixtures.

1.7.3 Notification. Retailer will use commercially reasonable efforts to notify
Vendor of any loss to all or substantially all Products located at a Store
(e.g., in the event that the Store and its contents are heavily damaged due to
fire or flood) and, upon reasonable request of Vendor, shall provide access to
the loss site during normal business hours and access to pertinent reports and
documents, if reasonably available. Vendor shall promptly pick up any damaged,
expired or otherwise non-saleable Products at a loss site at Vendor’s sole
expense in compliance with all applicable federal, state and local laws,
regulations, and ordinances, including but not limited to any relevant hazardous
waste laws.

1.7.4 Negative Sales. The return of a Product initially sold to a retail
customer that is returned at Retailer’s point of sale in an arm’s length
transaction shall be deemed a “negative sale,” and title and risk of loss to
such a returned Product shall immediately revert to the Vendor.

1.8 Retail Sales. Each Retailer acts as the primary obligor with respect to
retail sales of Products to Retailer’s customers. Retailer shall establish the
retail price for each sale of Products in its sole discretion. The price paid by
Retailer to Vendor for Products is negotiated between Retailer and Vendor and
shall in no way restrict Retailer’s right to establish the retail price for such
Product; Retailer does not earn a fixed dollar amount per customer transaction
or a stated percentage of the amount charged to the retail customer. Retailer
shall use commercially reasonable efforts to restrict Store-to-Store transfers
(or other non-retail transactions) of Products. Nothing in this Agreement or
otherwise shall be interpreted or construed as obligating Retailer to sell a
minimum number of Products, and Retailer may carry and offer for retail sale
products similar to or competitive with the Products.



--------------------------------------------------------------------------------

1.9 Inventory Counts. Retailer shall not be responsible for inventory or
otherwise counting any Products in Stores. Any such inventories shall be the
responsibility of Vendor at its expense (including allocable portions of expense
if Vendor elects to use Retailer’s third-party inventory service as described
below). For Vendor’s convenience, Retailer will allow Vendor to utilize
Retailer’s third party inventory service to conduct inventories for Vendor
during Retailer’s normal inventory count; provided, however, Vendor shall ensure
that Retailer’s third party inventory service shall not include Products in its
inventory of Retailer’s products.

2. Product Quality. All Products shall be of such quality and have such other
attributes that meet the specifications set forth in the standard product
specification and the quote sheet that was completed and submitted to Retailer
by Vendor in connection with the applicable Products (collectively, the
“Specifications”). Vendor shall ensure that all Products (which includes any
related packaging) are free from any defects or other faults in design,
workmanship, and materials and that they conform to any pre-production samples
approved by Retailer; under no circumstance will Vendor substitute any Product
or other item for a Product ordered by Retailer without Retailer’s prior written
consent.

3. Payment. Retailer shall pay Vendor for Products sold at retail by Retailer as
described in this Section 3; Retailer shall not be obligated to pay for Products
unless and until sold at retail.

3.1 Sales Reports (EDI 852 – Product Activity Sales). Retailer shall use
commercially reasonable efforts to provide a daily retail sales activity report
by Store, transaction date and UPC within two business days of the date on which
the applicable retail sale occurred. Such report shall be made using an EDI
transaction 852. Vendor acknowledges, however, that events beyond Retailer’s
reasonable control may prevent Retailer from retrieving daily sales information
from one or more Stores. In the event that the sales information is retrieved
after the original sales day, the sales information will be sent to the Vendor
using the EDI 852 with the original sales date. In the event that sales are not
retrievable, the Vendor agrees that it will not require payment for Products for
which such data is not retrieved.

3.2 Smart Invoice Number/Invoicing. Retailer shall use commercially reasonable
efforts to prepare a “smart invoice number” that will be included on the
remittance advice that accompanies each payment. The smart invoice number format
will be as follows:

Eight (8) digit date + Five (5) digit store + Five (5) digit vendor number

The eight digit date shall be formatted at YYYYMMDD. For example, December 24,
2008 should be recorded as 20081224.

The five digit store number shall contain leading zero values if a store number
is less than five digits. For example, store 192 should be recorded in the
invoice number as 00192.

The five digit vendor number will be assigned by the Company before the SBT
relationship is started during the planning process.

Retailer will create an internal invoice based on the smart invoice number to
facilitate payment; Retailer does not expect to receive, nor will it accept an
EDI 810 or other invoices from Vendor.

3.3 Payment (EDI 820—Funds Transfer Notification.). Retailer shall use
commercially reasonable efforts to prepare and provide payment information using
Retailer’s EDI 820 process based on the smart invoice number. The remittance
advice information will be provided to the Vendor at a summary invoice level and
will be indexed based on the smart invoice number. The EDI 820 will be submitted
to Vendor at the time the electronic payment is scheduled. Retailer will pay for
all invoices posted during its fiscal week (Saturday through Friday) on the
Thursday following the conclusion of the fiscal week (or next business day if
such Thursday is a holiday). All payments will be made using Retailer’s standard
electronic funds transfer processes and procedures.



--------------------------------------------------------------------------------

3.4 Taxes. Retailer shall be responsible for the collection and remittance of
all sales taxes to the proper taxing authority as a result of the retail sales
of Products. Vendor understands that they have Economic Nexus and shall pay
directly all personal property, Ad Valorem or other similar taxes, including but
not limited to any regulatory fees or taxes imposed on the product type,
regardless if the tax is triggered by type of product or at point of sale; if
any, pertaining to its inventory located in the Stores; provided, however, that
in the event that Retailer is required to report and/or pay any such taxes,
Vendor will provide Retailer required information on a timely basis but no later
than 14 business days after request from Retailer or 14 business days before the
information is required to file with a governmental agency, whichever is sooner
and promptly reimburse Retailer for any such taxes paid by Retailer. The Vendor
will be responsible for and will pay directly sales and use taxes on any
merchandising services or store fixtures related to the Products and indemnify
Retailer for any taxes (excluding the standard sales tax imposed at the time of
sale), fees, penalties and interest associated with Vendors inventory. If during
the course of any State, County, Parish, City, or other local jurisdiction audit
on Retailer it is found that there are tax under-collections, vendor shall
indemnify and promptly reimburse Retailer for the taxes, interest, and
penalties. Each party will be responsible for reporting its own income derived
from this Agreement and for payment of its own income taxes.

4. Store Closings and Relocations. Retailer reserves the right, in its sole
discretion, to close or relocate any Store at any time for any reason. In the
event of the closing or relocation of one or more Store(s), Retailer shall use
commercially reasonable efforts to provide the Vendor with reasonable advanced
notice to the extent practicable. Upon notification of a store closure or
relocation, the Vendor should take reasonable steps to 1) eliminate any open
replenishment orders to the Store, 2) prevent any additional orders from being
created for the Store and 3) arrange for Vendor inventory to be removed from the
Store. Vendor shall remove Products from the closing or relocating Store as soon
as practicable, but during normal business hours in compliance with all
applicable federal, state and local laws, regulations, and ordinances, including
but not limited to any relevant hazardous waste laws.

5. Allowances and Credits. Vendor shall participate in the Company’s standard
vendor participation programs, including but not limited to new store funding
and vendor rebates, to the extent applicable and as further described in the
Domestic Vendor Guides, as amended from time to time. In addition, the Vendor
will be given the opportunity to participate in other voluntary programs from
time to time as may be agreed to by the parties from time to time.

5.1 Front-End Fixture Allowance. In consideration of Retailer placing Vendor
Products on each Front-End Fixture, Vendor shall pay Retailer a placement fee to
be mutually agreed to by the parties in writing on or about the Effective Date
(the “Placement Fee”). Such Placement Fee shall be paid by Vendor to Retailer in
two equal installments on August 31, 2012 and on January 15, 2013. If
applicable, such Placement Fee may be deducted from any amounts owed to Vendor
against open invoices, to which deduction Vendor hereby agrees; provided,
however, that in the absence of sufficient amounts being invoiced to Retailer by
Vendor to pay the applicable Placement Fee hereunder, Vendor shall pay the
outstanding balance of such amounts to Retailer via check within seven (7) days
after receipt of Retailer’s invoice.

5.2 Sales Commission and Payments. Vendor shall pay to Retailer, on a monthly
basis on the 15th of each following month, sales commissions in the amount of
50% of net sales (minus all applicable taxes) made to Vendor’s online customers
who order using a promotional code set up to appear in Vendor’s packaging of
Products (“Sale Commission Payments”). As evidence supporting the Sales
Commission Payment amounts, Vendor shall maintain and provide to Retailer the
number of transactions and total net sales made to Vendor’s online customers who
order using such promotional code. If applicable, such Sales Commission Payments
may be deducted from any amounts owed to Vendor against open invoices, to which
deduction Vendor hereby agrees; provided, however, that in the absence of
sufficient amounts being invoiced to Retailer by Vendor to pay the applicable
Sales Commission Payments hereunder, Vendor shall pay such amounts via check to
Retailer by the 15th of each following month.



--------------------------------------------------------------------------------

6. Term. Unless sooner terminated as provided elsewhere in this Agreement, the
term of this Agreement shall commence on the Effective Date and continue for a
period of one (1) year. In the event of a material breach of this Agreement, the
non-breaching party may terminate this Agreement upon ten (10) days’ prior
written notice to the breaching party; provided, however, that such termination
shall not be effective in the event that such breach is cured to the reasonable
satisfaction of the non-breaching party within such ten-day period. Without
limiting the foregoing, Retailer may terminate this Agreement: (i) immediately
if Federal law prohibits the sale of the Products, or (ii) for convenience upon
thirty (30) days’ prior written notice to Vendor. Sections 1.7, 1.8, 2, 3, 5, 6,
7, 8, 9, and 10 shall survive the expiration and termination of this Agreement
for any reason. Within thirty (30) days of the expiration or termination of this
Agreement, Vendor shall pay to Retailer an amount equal to any unused credits
plus any allowances and/or discounts the Retailer is entitled pursuant to this
Agreement to the extent that such allowance or discounts had not been previously
paid or deducted from an applicable Vendor invoice. Unless the parties have
agreed in writing to a plan to convert Products located in Stores to a non-SBT
arrangement prior to the effective date of termination or expiration, Vendor
shall be responsible, at its expense, for picking up any Products that remain in
Stores within thirty (30) days of such termination or expiration in compliance
with all applicable federal, state and local laws, regulations, and ordinances,
including but not limited to any relevant hazardous waste laws.

6.1 Termination for Insolvency. Retailer may terminate this Agreement
immediately if the Vendor: (i) becomes insolvent or unable to pay its debts; or
(ii) makes a general assignment for the benefit of its creditors; or (iii) files
or has filed against it, voluntarily or involuntarily, a petition under any
bankruptcy or insolvency law where such petition is not dismissed within sixty
(60) days; or (iv) has a receiver appointed with respect to all or substantially
all of its assets.

7. Representations and Warranties.

7.1 Authority/ No Conflicts. Vendor hereby covenants, represents and warrants
that: (i) it has the right and power to enter into and perform this Agreement;
(ii) there are no actions, suits, disputes, proceedings or governmental
investigations pending or threatened against or affecting the transactions
contemplated hereby or restricting or limiting the use, manufacture, sale or
delivery of Products; (iii) no order, judgment, decree, stipulation or consent
of or with any governmental authority affects or may affect the transactions
contemplated by this Agreement or restricts or limits the use, manufacture, sale
or delivery of Products; (iv) this Agreement does not violate any law or
regulation, and does not conflict with, or result in any breach or termination
of, (a) any agreement, instrument, order, or judgment, or (b) any other
restriction to which Vendor is a party or by which Vendor is bound.

7.2 Product Warranties. Vendor hereby covenants, represents and warrants that,
in addition to any warranties implied or imposed by Law: (1) each Product shall
be merchantable, fit for its intended purpose, suitable for its end use, and
free from any defects in design, materials or workmanship and of good and
merchantable quality and otherwise comply with the Specifications; (2) each
Product shall be manufactured following current good manufacturing practice that
is at least consistent with industry standards; (3) each Product shall be
properly labeled and not adulterated or misbranded within the meaning of any Law
or otherwise; (4) no Product shall infringe or misappropriate any domestic or
foreign patent, copyright, trademark, trade secret, trade dress or other
proprietary rights, or be considered a counterfeit of the product of a third
party; (5) each Product shall accurately represent in its packaging the weights,
measures and sizes of the Product; (6) each Product shipped under this Agreement
will be free from any liens, security interests, encumbrances or defects in
title or otherwise be subject to claims of third parties; and (7) Vendor shall
allow inspections of its facilities to representatives of governmental agencies
if applicable.



--------------------------------------------------------------------------------

7.3 Compliance with Laws. Vendor hereby covenants, represents and warrants that
all Products shall: (i) be manufactured, packaged, tagged and sold in
compliance, and Vendor shall at all times comply, with all applicable federal,
state and/or provincial, regional, municipal, and local laws, codes,
regulations, rules, ordinances, decrees, permits, registrations and orders,
including without limitation, the Robinson-Patman Act or similar law,
environmental, health and safety laws, laws restricting heavy metal content, and
employment and labor laws (“Law”), which, for purposes of this Section, includes
any pending or future Law that becomes applicable to the Products; (ii) all
Product Literature shall be complete, accurate and fully comply with all
applicable Laws; and (iii) in the event that an applicable Law changes after
delivery of a Product such that the retail sale of such Product would no longer
be complaint with the changed Law, Vendor shall, at its expense, be responsible
for picking up any Products that remain in Stores in compliance with all
applicable federal, state and local laws, regulations, and ordinances, including
but not limited to any relevant hazardous waste laws. Vendor further represents
and warrants that all Product(s) as manufactured, packaged and sold by Vendor
shall be legal for sale in each of Retailer’s and its affiliates stores. Vendor
agrees to provide Retailer at no charge with Material Safety Data Sheets and
such other information regarding all Products as Retailer may request. In the
event that, subsequent to the provision of any Product, a Law becomes effective
that prohibits the legal sale of such Product (or unreasonably burdens the sale
of such Product) in any jurisdiction in which Retailer operates retail stores,
Vendor agrees to be responsible for picking up such Products at its expense in
compliance with all applicable federal, state and local laws, regulations, and
ordinances, including but not limited to any relevant hazardous waste laws.

7.4 Product Testing. Vendor, at its sole cost and expense, shall perform, or
cause to be performed, all tests on the Products (i) currently required or
required in the future by the United States Consumer Product Safety Commission,
Food and Drug Administration, Department of Agriculture or any other federal,
state or local governmental agency or authority having jurisdiction, and
(ii) any other testing necessary or appropriate to demonstrate compliance with
any applicable Laws (which, for purposes of this Section, includes any pending
or future Law that becomes applicable to the Products) and any applicable
industry voluntary standards. Such tests shall be conducted by laboratories
acceptable to Retailer and, if applicable, to the agency or authority requiring
the same. At Retailer’s option, upon written notice to Vendor, Retailer may
perform or have performed any acts necessary to satisfy the requirements of this
subsection at Vendor’s expense, which expense may be credited against any
amounts owed by Retailer to Vendor. Vendor shall provide sample Products for
testing as requested by Retailer, and Vendor shall otherwise cooperate in the
testing of Products. Retailer shall be under no obligation to purchase or
otherwise accept any Product that does not meet the requirements set forth in
this Agreement.

7.5 Documentation. Vendor shall obtain and maintain, at its sole cost and
expense, all permits, licenses, certifications and registrations required by all
applicable Laws to provide the Products contemplated herein. Upon request of
Retailer, Vendor agrees to provide Retailer at no charge with copies of any and
all (i) certificates of insurance evidencing insurance coverage as required per
the Insurance Section of this Agreement, within ten (10) days of executing this
Agreement and annually as updated, (ii) Material Safety Data Sheets applicable
to the Products, (iii) certificates evidencing passing test results applicable
to any Product(s) and/or any additional certificates as required by all
applicable Laws, including, but not limited to any General Conformity
Certificate (GCC), (iv) Product test results, (v) licenses and permits necessary
or appropriate for compliance with all Laws under this Agreement, and (vi) such
other information as Retailer may request. Vendor shall upload all required
documentation to Retailer’s vendor portal, or provide to Retailer through other
means specified by Retailer.

7.6 Facility Inspections. Retailer or its designee may from time to time inspect
Vendor’s facilities (and the facilities of its third party manufacturers) to
verify that the Products are of appropriate quality and otherwise meet the
requirements of this Agreement and that such facilities meet Retailer’s social
accountability and safety standards, as amended and published to Retailer’s
vendors from time to time. Retailer shall be under no obligation to purchase or
otherwise accept any Product that is produced (whether in whole or in part) in a
facility that does not meet Retailer’s social accountability or safety
standards, as amended and published to Retailer’s vendors from time to time.



--------------------------------------------------------------------------------

7.7 Recalls. In the event of any voluntary or mandatory recall of a Product
(regardless of who initiates the recall, including, but not limited to, any
government agency): (i) Retailer reserves the right to use any reasonable means
necessary to remove the applicable Products from sale at Vendor’s sole expense
in compliance with all applicable federal, state and local laws, regulations,
and ordinances, including but not limited to any relevant hazardous waste laws,
and (ii) Vendor shall reimburse Retailer for all costs and expenses associated
with the recall, including, but not limited to, attorneys’ fees, transportation,
destruction/disposal costs and allocable overhead. Vendor shall provide Retailer
with no less than 24-hour written notice prior to the public announcement of any
recall or safety-related issues in connection with the Products. Such
notification shall include (without limitation) all of Vendor’s item numbers
affected by the recall, expected inventory levels affected, and a detailed
description of the nature of the public announcement. Notwithstanding any
limitations of liability elsewhere in this Agreement, Vendor shall be liable to
Retailer for any losses incurred by Retailer, regardless of type, with respect
to any recalled Product, including (without limitation) lost profits in
connection therewith.

8. Indemnification and Insurance.

8.1 Intellectual Property Indemnity. Vendor hereby agrees to, and shall
indemnify, hold harmless and defend each Retailer, any corporate affiliates,
subsidiaries or parent corporations, and their respective directors, associates,
partners, officers, employees, representatives, members and agents
(collectively, the “Indemnified Parties”) from and against any and all claims,
allegations, liabilities, losses, reasonable and necessary expenses actually
incurred (including, without limitation, reasonable attorneys’ fees), fines,
penalties, taxes or damages (collectively “Liabilities) asserted against an
Indemnified Party to the extent such Liabilities result from the actual or
alleged infringement by the Products, upon any third party’s trade secret,
trademark, service mark, copyright, patent or other intellectual property rights
(collectively, an “Intellectual Property Right”). If any of the Products are
found, or in Vendor’s reasonable opinion are likely to be found, to infringe on
an Intellectual Property Right, in addition to its indemnity obligation under
this Section 8.1, Vendor may within a reasonable period of time, at its sole
option and expense, either (a) secure for each Retailer the right to continue to
sell the infringing Product or (b) replace such Product with a substantially
equivalent non-infringing item or modify such Product so that it becomes
non-infringing; provided, however, if neither of the preceding two options is
feasible in the discretion of Vendor, then Vendor shall accept return of the
infringing unsold Product from each Retailer at Vendor’s expense . The
indemnification and other provisions of this Section 8.1 shall be the exclusive
remedy of the Indemnified Parties with respect to claims and Liabilities
resulting from or relating to the subject matter of this Section 8.1.

8.2 General Indemnification. Vendor agrees to, and shall, indemnify, defend and
hold harmless, the Indemnified Parties from and against any and all claims,
allegations, actions, demands, liabilities, losses, damages, injuries,
illnesses, judgments, settlements, costs and expenses (including costs of
investigation and reasonable attorneys’ fees), including, but not limited to any
fines or penalties asserted by any governmental agency, regardless of the merits
of such claims or allegations, that may be based in whole or in part, or
otherwise arise from or relate to any Product (whether provided before or after
the date of this Agreement), any act or omission of Vendor, or any third party
vendor of Vendor, or any breach of this Agreement by Vendor. In the event a
claim is filed against any Indemnified Party that is subject to indemnification,
Retailer and the applicable Indemnified Party each may be represented and each
may actively participate through its own counsel, at such Indemnified Party’s
cost and expense, in any such claim. This indemnification is one of first
defense and payment, not of reimbursement or surety, and shall survive the
expiration or termination of this Agreement. The indemnification provisions of
this Section 8.2 shall be the exclusive remedy of the Indemnified Parties with
respect to claims and liabilities resulting from or relating to any Product, any
act or omission of Vendor or any third party of Vendor, or any breach of this
Agreement by Vendor other than claims and liabilities subject to the provisions
of Section 8.1 hereof which shall be resolved in accordance the provisions of
said Section 8.1.



--------------------------------------------------------------------------------

8.3 Insurance. Vendor agrees that during the term of this Agreement and for a
period of no less than five years thereafter it will keep in force and effect
commercial general liability and product liability insurance, including
contractual liability insurance with minimum primary policy limits of not less
than one million dollars ($1,000,000) per occurrence; and with minimum excess or
umbrella policy limits of not less than nine million dollars ($9,000,000) per
occurrence insuring against personal injury, bodily injury and property damage.
Vendor further agrees that during the term of this Agreement it will keep in
force and effect recall insurance (including, but not limited to, coverage
relating to any government mandated recall) with minimum primary policy limits
of not less than two millions dollars ($2,000,000) per occurrence. All insurers
shall be admitted carriers in the United States, and licensed to do business in
each state in which Retailer and/or its affiliates operate stores. All insurers
shall have an A. M. Best rating of at least an A-VIII. The Indemnified Parties
shall be named as additional insureds under Vendor’s policies. Such policies
shall contain a provision that there will be no cancellation, reduction, or
non-renewal in coverage without first giving Retailer thirty (30) days’ prior
written notice. Vendor’s insurance shall in no way limit Vendor’s obligations or
liability under this Agreement.

9. Confidential Information. Vendor acknowledges that, in the course of
performing its obligations under this Agreement, it may have access to the
Confidential Information (as defined below) of Retailer or its affiliates.
Vendor shall use the Confidential Information only in furtherance of this
Agreement and shall not transfer or otherwise disclose the Confidential
Information to any third party. Vendor shall (i) give access to such
Confidential Information solely to those employees with a need to have access
thereto for purposes of this agreement, and (ii) take the same security
precautions to protect against disclosure or unauthorized use of such
Confidential Information as Vendor takes with its own confidential information
but, in no event, shall Vendor apply less than a reasonable standard of care to
prevent such disclosure or unauthorized use. Vendor shall promptly return or
destroy all Confidential Information upon the termination of this Agreement or
as requested by Retailer. For purposes of this Agreement, “Confidential
Information” shall mean confidential or other proprietary information that is
observed or obtained by Vendor under this Agreement including, without
limitation, designs, drawings, product specifications and documentation,
business and product plans and data, and other confidential business
information. Confidential Information shall not include information which:
(a) is or becomes public knowledge without any action by, or involvement of,
Vendor; or (b) is already known to Vendor at the time of disclosure without
restriction of confidentiality, as evidenced in writing.

10. Miscellaneous Provisions.

10.1 Independent Contractor. Vendor and Retailer are independent contractors,
and under no circumstances shall the contractual relationship between the
parties be deemed or construed as one of agency, partnership, joint venture,
employment or other than the relationship of independent contractors, nor does
either party have any authority to act on behalf of or bind or commit the other
in any manner. Each party shall be solely responsible for the conduct of its
employees and other representatives.

10.2 Notices. Any notice to be given hereunder by either party to the other may
be effected either by personal delivery in writing, by facsimile (with confirmed
receipt and confirming copy sent via overnight courier), by registered or
certified mail, postage prepaid with return receipt requested, or by overnight
courier, return receipt requested at the address for the Retailer set forth
above or for the Vendor set forth below, as applicable; provided, however, that
in the case of notices to Retailer, Vendor shall send a required copy of the
notice to the Retailer at the address above – Attention: Legal Department.
Notices delivered personally or via facsimile will be deemed communicated as of
actual receipt. Mailed notices will be deemed communicated as of two (2) days
after mailing. Notices sent via overnight courier will be deemed delivered as of
the next business day. Either party may change its contact upon notice to the
other party in accordance with this Section.



--------------------------------------------------------------------------------

10.3 Records and Audit. Vendor agrees to keep and maintain books and records
relating to any transaction with Retailer via ecommerce or otherwise, in
accordance with generally accepted accounting principles, that include, without
limitation, all documentation necessary or desirable to verify the accuracy of
any invoice, report or statement provided hereunder. Vendor agrees to keep and
maintain records relating to Products, including (without limitation)
certificates evidencing Product safety testing required by any Law or any
applicable voluntary industry standard. Vendor shall maintain such books and
records for such period of time as required by Law, but in no event less than a
period of three years following the issuance of the applicable invoice, report,
certificate or statement. During the term of this Agreement and for a period of
two years thereafter, Retailer and/or its designee shall have the right to
inspect and audit, at any reasonable business time during business hours, such
records. In the event an inspection or audit discloses that any invoice or
statement was overstated by more than 2%, Vendor shall reimburse Retailer for
the cost of such audit. Vendor shall immediately pay to Retailer the amount of
the over-billing, regardless the amount.

10.4 Limitations. Under no circumstances shall Retailer or its affiliates be
liable to Vendor or any third party for any consequential, incidental, indirect,
special or punitive damages arising from or related to this Agreement or any
Products, even if advised of the possibility of such damages.

10.5 Interpretation and Venue. If any term, condition or provision of this
Agreement shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement shall not be affected. Heading titles are for convenience only
and are not to be used in the interpretation of any terms and conditions
contained in this Agreement. This Agreement shall be construed in accordance
with the laws of the State of Tennessee without regard to principles of
conflicts of laws that would cause the laws of another jurisdiction to apply.
The state and federal courts sitting in Davidson County, Tennessee shall have
proper and exclusive jurisdiction and venue over any matters relating to this
Agreement, and the parties hereby consent to the jurisdiction and venue of such
courts.

10.6 Entire Agreement and Modification. This Agreement and the Specifications
referenced above, including the terms and conditions of each applicable Retailer
purchase order, constitute the entire agreement between the parties concerning
the subject matter hereof. This Agreement may not be modified, altered, amended
or changed except by mutual agreement in writing executed by each of the
parties. Without limiting the foregoing, any terms and conditions of any order
acknowledgement or other document issued by Vendor that differ from or purport
to alter, or add to, the terms and conditions of this Agreement or the
applicable Retailer purchase order shall be of no force and effect. No waiver of
any condition, covenant, or warranty of this Agreement by either party shall be
deemed to imply or constitute a further waiver of the same or any other
condition, covenant, or warranty of this Agreement.

10.7 No Assignment/Subcontracting. Except as expressly allowed by this
Agreement, Vendor may not assign or subcontract any of its rights or obligations
under this Agreement (or any portion hereof), whether by express assignment or
subcontract, merger, operation of law or otherwise. Any such attempted
assignment in contravention of this Section 10.7 shall be void. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of the parties,
their successors and permitted assigns.

10.8 Code of Conduct. Vendor acknowledges that Retailer (i) desires to conduct
business only with vendors that conduct business in accordance with Retailer’s
ethical values, and (ii) Retailer has adopted a Code of Business Conduct and
Ethics which, as amended from time to time, addresses many important ethical
issues, such as gifts, entertainment, business courtesies, vendor paid travel
expenses, conflicts of interest, and anti-corruption laws (the “Code”). The
current version of the Code is available at: http://www.dollargeneral.com under
Investor Information/Corporate Governance. Vendor hereby covenants, represents
and warrants that: (1) it has read and understands the Code; and (2) it will not
engage in any conduct that (a) violates the Code, or (b) encourages or tempts an
employee or agent of Retailer to violate the Code. If Vendor or its employees
suspects or identifies a violation, or potential violation, of the Code (whether
by an employee of Retailer or otherwise), Vendor must immediately report such
violation or potential violation to Retailer’s Whistleblower hotline at 1
(800) 334-9338 (US) or 1 (800) 962172 (Hong Kong).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Vapor Corp.    Dolgencorp, LLC By:   /s/ Harlan Press    By:    /s/ Michael
Wilkins Printed Name:   Harlan Press    Printed Name:    Michael Wilkins Title:
  Chief Financial Officer    Title:    SVP/GMM Dolgencorp of Texas, Inc.   
Dolgencorp of New York, Inc. By:   /s/ Michael Wilkins    By:    /s/ Michael
Wilkins Printed Name:   Michael Wilkins    Printed Name:    Michael Wilkins
Title:   SVP/GMM    Title:    SVP/GMM DG Retail, LLC    Dollar General Partners
By:   /s/ Michael Wilkins    By:    /s/ Michael Wilkins Printed Name:   Michael
Wilkins    Printed Name:    Michael Wilkins Title:   SVP/GMM    Title:   
SVP/GMM DOLGEN CALIFORNIA, LLC       By:   /s/ Michael Wilkins       Printed
Name:   Michael Wilkins       Its:   SVP/GMM       Address:   100 Mission Ridge
      DOLGEN MIDWEST, LLC       By:   /s/ Michael Wilkins       Printed Name:  
Michael Wilkins       Its:   SVP/GMM       Address:   100 Mission Ridge      
Effective Date:   July 25, 2012      



--------------------------------------------------------------------------------

DG STRATEGIC, VII By:  

/s/ Michael Wilkins

Printed Name:   Michael Wilkins Its:   SVP/GMM Address:   100 Mission Ridge
Effective Date:   July 25, 2012



--------------------------------------------------------------------------------

 

LOGO [g388586g44x81.jpg]



--------------------------------------------------------------------------------

LOGO [g388586g64f98.jpg]